DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air treatment device of which can be mounted and fixed on two edges which are perpendicular to each other and delimit the service opening, as recited in claim 2,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a replaceable filter can be held”.  Examiner respectfully submits the limitations “can be” do not positively set forth if the claimed “replaceable filter” is part of the claim limitations.  Claims 2-13 depend on claim 1 and hence are also rejected.
Claim 1 recites “an air treatment device in the air-conditioning system can be introduced”.  Examiner respectfully submits the limitations “can be” do not positively set forth if the claimed “air treatment device” is part of the claim limitations.
Claim 1 line 4 recites “a service opening of same provided”.  Examiner is unsure as to what is meant by “of same”?
Claim 1 lines 5-6 recites “and can be mounted and fixed on at least one edge”. ”.  Examiner respectfully submits the limitations “can be” do not positively set forth if the claimed “air treatment device” is mounted and fixed on at least one edge.
Claim 2 recites “the air-treatment device of which can be mounted and fixed on two edges …”.  Examiner respectfully submits the limitations “can be” do not positively set forth if the claimed “air treatment device” is mounted and fixed on two edges.
Claim 7 recites “wherein the case part can be fixed bearing”.  Examiner respectfully submits the limitations “can be” do not positively set forth if the claimed “base part” is fixed bearing.  
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes claim 4 recites “means of at least one metal clip”.  Examiner in this instance does not give 112 sixth paragraph interpretation because the limitation is not in a proper mean plus function format, and the claimed “one metal clip” further limits “means”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5,8,9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yang(5622543).
	Yang in figures 1 and 2 teaches an air conditioning system(air purifier housing 1) comprising a filter slot(slot including sliding track(152)) in which a replaceable filter(dust collector 5) can be held, characterized by an air treatment device (anion generating pin board 4) in the air conditioning system can be introduced into the filter slot through a service opening(service opening created when side cover 16 is removed) of same provided in an inlet region of the filter slot(noting anion generating pin board is upstream in flow direction from the replaceable filter) and can be mounted and fixed on at least one edge delimiting the service opening(edge of sliding track 151) of the filter slot.  
	Yang further teaches the air treatment device(4) can be mounted and fixed on two edges(edges on sliding track 151) which are perpendicular to each other and delimit the service opening.  Yang further teaches wherein the air treatment device(4) is mounted on the inlet region of the filter slot in such a manner that the replaceable filter(5) can be guided into the filter slot and out of the filter slot through the inlet region of the filter slot, past the air treatment device(noting triangular projecting plates(41) of air treatment device(4) are located upstream from replaceable filter(5)).   Yang further teaches wherein the air treatment device is fixed on the edge delimiting the service opening of the filter slot by means of at least one metal clip(arched contact metal plate 7 in figure 2).  Yang further teaches wherein the at least one metal clip is in the form of an electrical contacting and conducting element(noting high voltage generator to supply electrical current to contacting and conducting element 7) for supplying the air treatment device with electricity.  Yang further teaches wherein the at least one metal clip is formed from a spring steel(noting concave portion of metal plate having a resilient contacting portion).  Yang further teaches wherein the air treatment device is in the form of an ionization device.  Yang further teaches an ionization device for mounting and fixing in an air conditioning system according to claim 1.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang(5622543).
	Yang teaches all of the limitations of claim 11 but is silent as to the at least one metal clip of which has a material thickness of no more than 0.8 mm.  Examiner notes the metal clip(7) is in engagement with the sliding track(151) of the anion generating pin board(4), so that the anion generating pin board(4) contacts with the metal clip upon insertion of the pin board, therefore the material thickness of the metal clip(7) is required to be no more than 0.8 mm thickness.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal clip of Yang with a material thickness of no more than 0.8 mm so as to provide for clearance of the replaceable filter when inserted into the filter slot.  
	Yang teaches all of the limitations of claim 12 but is silent as to the at least one metal clip of which has a material thickness of no more than 0.5 mm.  Examiner notes the metal clip(7) is in engagement with the sliding track(151) of the anion generating pin board(4), so that the anion generating pin board(4) contacts with the metal clip upon insertion of the pin board, therefore the material thickness of the metal clip(7) is required to be no more than 0.8 mm thickness.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the metal clip of Yang with a material thickness of no more than 0.5 mm so as to provide for clearance of the replaceable filter when inserted into the filter slot.  
Allowable Subject Matter
Claims 6,7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 recites “wherein the at least one metal clip is mounted and fixed on the air-treatment device before the air-treatment device is mounted on the inlet region of the filter slot of the air-conditioning system”.  Yang teaches at least one metal clip(7) mounted separately from the air treatment device(4).
	Claim 7 recites “wherein the at least one metal clip is injection-molded into a base part of the air-treatment device, wherein the base part can be fixed bearing against an inner face of the air-conditioning system which forms the edge delimiting the service opening of the filter slot”.   Yang teaches at least one metal clip(7) mounted separately from the air treatment device(4).
	Claim 10 recites “wherein the at least one metal clip is U-shaped and fixes the base part of the air-treatment device on the inlet region of the filter slot by fitting astraddle over the edge delimiting the service opening of the filter slot”.  Yang teaches at least one metal clip(7) mounted separately from the air treatment device(4).
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 9, 2022